Citation Nr: 0716818	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative arthritis of the right 
knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative arthritis of the left 
knee.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected diabetes mellitus.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected bilateral hearing loss.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected peripheral neuropathy.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
claimed skin cancer.  

7.  Entitlement to service connection for the claimed 
residuals of jaw surgery for a malocclusion.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1978.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the RO.  

The veteran's claim of service connection for skin cancer was 
the subject of a previous decision.  The Board has a legal 
duty to address the "new and material evidence" requirement 
under 38 C.F.R. § 3.156(a) regardless of the actions of the 
RO.   If the Board finds that new and material evidence has 
been submitted, it is bound by a statutory mandate to 
consider the merits of the case.  Barnett v. Brown, 8 
Vet.App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); 
see also McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  

The Board remanded these matters back to the RO in July 2005 
for additional development of the record.  

The issues of increased ratings for the service-connected 
diabetes mellitus, bilateral hearing loss and peripheral 
neuropathy and the reopened claim of service connection for 
skin cancer and the claim of service connection for residuals 
of jaw surgery for a malocclusion are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the 
right knee is shown to be productive of a disability picture 
that more nearly approximates that of limitation of extension 
to 30 degrees.  

2.  The service-connected degenerative joint disease of the 
left knee is shown to be productive of a disability picture 
that more nearly approximates that of limitation of extension 
to 30 degrees.  

3.  The additional evidence received is support the claim of 
service connection for skin cancer is more than cumulative 
and presents a reasonable possibility of changing the 
outcome.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the service-connected degenerative joint disease of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a including Diagnostic Codes 5256-5263.  

2.  The criteria for the assignment of a 40 percent rating 
for the service-connected degenerative joint disease of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a including Diagnostic Codes 5256-5263.  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for skin cancer.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that 38 C.F.R. § 19.31 requires the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  

However, the veteran, in multiple letters, indicated that he 
felt a 30 percent rating for his right knee and 20 percent 
rating for his left knee was justified in this case.  Because 
the Board now undertakes to assign increased ratings of 40 
percent for each knee, this is considered to be a full grant 
of the benefit sought by the veteran.  See Mayfield v. 
Nicholson, 20 Vet.App. 537, 543 (2006).

Accordingly, the Board finds that no prejudice to the veteran 
will result from adjudication of these particular claims.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

While the veteran has submitted additional evidence that has 
not been addressed by a Supplemental Statement of the Case, 
the action hereinbelow is fully favorable to the veteran.  

In a May 1996 rating decision, the RO granted service 
connection for degenerative  joint disease of the knees and 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

In February 2002, the veteran filed a claim for an increased 
evaluation for the service-connected bilateral knee 
disability.  

In the appealed July 2003 rating decision, the RO assigned 
separate 10 percent evaluations for each knee under 
Diagnostic Codes 5010 and 5261.  The RO changed the 
Diagnostic Code to reflect the limitation of extension in 
both knees.  The separate 10 percent evaluations under 
Diagnostic Codes 5010 and 5261 have remained in effect since 
that time.  

In a September 2003 report from a Naval Hospital, the 
examiner noted that the condition of the veteran's 
osteoarthritis of the knees had deteriorated.  On 
examination, the veteran's gait had become more unsteady, 
necessitating the use of a walker rather than a cane.  He had 
crepitus with range of motion in both knees.  

The veteran was noted to have a 16 degree flexion contracture 
of his left knee and a 20 degree flexion contracture of his 
right knee.  Total knee flexion was to 115 degrees, 
bilaterally.  There was no ligamentous instability.  He had 
decreased motor strength in his quadriceps, hamstrings, 
dorsiflexors and plantarflexors.  

In a December 2003 report from a Naval Hospital, the examiner 
stated that, under VA guidelines, the findings equated to a 
30 percent evaluation for the right knee and 20 percent 
evaluation for the left knee.  

In a June 2005 report from a Naval Hospital, the examination 
findings were reported to show profound crepitus with range 
of motion of both knees.  The veteran had 18 degrees of 
flexion contracture of his left knee and 22 degrees of 
flexion contracture of his right knee.  His total knee 
flexion was to 110 degrees, bilaterally.  There was no 
ligamentous instability.  He had decreased motor strength in 
his bilateral quadriceps, hamstrings, dorsiflexors and 
plantarflexors.

In a May 2006 report from a Naval Hospital, the veteran's 
examination findings were reported to show moderate deformity 
of the veteran's knees.  The range of motion in the right 
knee was from 28 to 115 degrees.  The range of motion in the 
left knee was from 25 to 115 degrees.  He was stable to varus 
and valgus stress.  He had decreased motor strength in his 
bilateral quadriceps, hamstrings, dorsiflexors and 
plantarflexors.  

The X-ray studies showed severe osteoarthritis of his knees.  
The veteran was diagnosed with bilateral severe 
osteoarthritis of the knees with progressive loss of motion 
and decreased strength.  

The RO has evaluated the service-connected knee disability 
separately under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5261 (2006).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  

Under 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

Under Diagnostic Code 5261, a 10 percent evaluation is 
assigned for extension limited to 10 degrees.  A 20 percent 
evaluation is assigned for extension limited to 15 degrees.  
A 30 percent evaluation is warranted for extension limited to 
20 degrees.  A 40 percent evaluation is assigned for 
extension limited to 30 degrees.  A 50 percent evaluation is 
warranted for extension limited to 45 degrees.  

The medical evidence submitted in support of the claims for 
increase reliably shows that the veteran has severe arthritic 
changes that have produced a significant flexion contracture 
deformity of each knee.  The disability picture is shown to 
more closely resemble that of a functional loss of extension 
with it limited to 30 degrees.  

Accordingly, given the demonstrated extent of the service-
connected disability, the Board finds that increased ratings 
of 40 percent for the service-connected degenerative joint 
disease of each knee are warranted in this case.  

As the veteran is not shown to have limitation of extension 
to 45 degrees, an evaluation in excess of 40 percent is not 
warranted.  As the veteran is not shown to have ankylosis or 
a compensable loss of flexion, an evaluation in excess of 40 
percent is not warranted under the criteria for rating his 
service-connected knee disability.  


III.	New and Material Evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, the veteran's claim of service connection for 
skin cancer was denied in rating decision in May 1996.  The 
veteran applied to reopen the claim in February 2002.  

In the July 2003rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for skin cancer.  

Since that decision, the veteran has submitted an April 2002 
Naval Hospital statement from a physician who noted the 
veteran's history of skin cancers and precancerous lesions 
and opined that the veteran's service in the Marine Corps 
contributed to the development of these precancers and skin 
cancers.  

The veteran also submitted a September 2003 Naval Hospital 
treatment record detailing the history of the veteran's 
treatment for skin cancer.  The examiner concluded that the 
skin cancers were caused from sun exposure of many years 
duration.  

Also submitted, a June 2006 Naval Hospital statement from a 
physician who noted the veteran's history of excessive sun 
exposure had caused significantly sun damaged skin with 
multiple pre-cancerous and cancerous skin lesions.  

On review, the Board finds this additional evidence is new 
and material for the purpose of reopening the veteran's claim 
of service connection for skin cancer.  



ORDER

An increased rating of 40 percent for the service-connected 
degenerative joint disease of the right knee is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating of 40 percent for the service-connected 
degenerative joint disease of the left knee is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

As new and material evidence has been submitted to reopen the 
claim of service connection for skin cancer, the appeal to 
this extent is allowed and subject further action as 
discussed hereinbelow.  



REMAND

Under 38 C.F.R. § 19.31, it is incumbent upon the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  In the present case, the most recent 
SSOC was issued on November 21, 2005.  Subsequently, the RO 
received additional medical evidence addressing the disorders 
on appeal.  

The Board has preliminarily reviewed this additional evidence 
and finds that it is of such significance that it would need 
to be considered in the disposition of the veteran's claims 
on appeal.  

However, the RO never issued an SSOC addressing this 
additional medical evidence.  The absence of an SSOC 
constitutes a procedural error requiring a remand to the RO.  
See 38 C.F.R. § 19.9.  

In addition, the Board requests that the veteran be asked to 
present evidence to support his now reopened claim of service 
connection for skin cancer.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
present medical evidence from his current 
health care provider as to the current 
nature and extent of his claimed skin 
cancer.  The evidence in this regard 
should identify the locations of various 
skin cancers for which the veteran is 
seeking service connection.  

The veteran also should be asked to 
provide any additional medical evidence 
in support of his other claims.  

2.  After consideration of all the 
evidence added to the veteran's claim 
file since the November 21, 2005 SSOC, 
including any requested hereinabove, the 
claims remaining on appeal should be 
readjudicated in light of all the 
evidence of record.  If any determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case responsive thereto 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


